                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF FLORIDA

                     Case No. 18-23399-Civ-SCOLA/TORRES

CELSO ACOSTA GARCIA, and all others,
similarly situated under 29 U.S.C. 216(b),

      Plaintiff,

v.

PAJEOLY CORP., PAOLO MAIETTA,
and JENNIFER BETANCUR.

      Defendants.

________________________________/

        OMNIBUS ORDER ON CROSS-MOTIONS FOR SANCTIONS

      This matter is before the Court on the parties’ cross motions for sanctions filed

by Pajeoly Corp., Paolo Maietta, and Jennifer Betancur (collectively, “Defendants”)

and Celso Acosta Garcia (“Plaintiff”).       [D.E. 95, 98].   Each party filed their

respective response and reply. [D.E. 99, 103, 105, 107]. Therefore, the motions are

now ripe for disposition.   After careful consideration of the motions, responses,

replies, and relevant authority, and for the reasons discussed below, the parties’

cross motions are DENIED.1




1     On September 16, 2019, the Honorable Robert N. Scola referred the parties’
motions for sanctions to the Undersigned Magistrate Judge for disposition. [D.E.
104].
                                       1
                                   I.   ANALYSIS

      A.     Defendants’ Motion for Rule 11 Sanctions [D.E. 95]

      Defendants request Rule 11 sanctions because Plaintiff (1) has engaged in

frivolous conduct throughout this entire case, (2) lied dozens of times during his

deposition2, (3) fabricated the number of hours that he worked, and (4) admitted

under oath that he falsified documents and lied in sworn interrogatory answers.

Defendants also allege that Plaintiff’s counsel has aided and abetted this conduct and

that, as an officer of the Court, this type of behavior cannot stand.       For these

reasons, Defendants request that this case be dismissed, that Plaintiff be sanctioned

at least $50,000 dollars, and that Plaintiff be compelled to reimburse Defendants for

their attorney fees incurred in litigating this action.

      “Rule 11 is intended to deter claims with no factual or legal basis at all;

creative claims, coupled even with ambiguous or inconsequential facts, may merit

dismissal, but not punishment.”     Davis v. Carl, 9106 F.2d 533, 538 (11th Cir. 1990)

(emphasis in original).    Rule 11 sanctions are proper “(1) when a party files a

pleading that has no reasonable factual basis; (2) when the party files a pleading

that is based on legal theory that has no reasonable chance of success and that

cannot be advanced as a reasonable argument to change existing law; or (3) when

the party files a pleading in bad faith for an improper purpose.”          Worldwide

Primates, Inc. v. McGreal, 87 F.3d 1252, 1254 (11th Cir. 1996) (quoting Jones v.


2     Plaintiff allegedly lied under oath 189 times during his deposition and
conceded that he lied for nearly an hour straight to perpetuate a fraud on the Court.
                                          2
International Riding Helmets, Ltd., 49 F.3d 692, 694 (11th Cir. 1995)).        Federal

Rules of Civil Procedure 11(b)(1) and 11(b)(3) state:

      By presenting to the court a pleading, written motion, or other
      paperCwhether by signing, filing, submitting, or later advocating itCan
      attorney or unrepresented party certifies that to the best of the person=s
      knowledge, information, and belief, formed after an inquiry reasonable
      under the circumstances: (1) it is not being presented for any improper
      purpose, such as to harass, cause unnecessary delay, or needlessly
      increase the cost of litigation . . . (3) the factual contentions have
      evidentiary support or, if specifically so identified, will likely have
      evidentiary support after a reasonable opportunity for further
      investigation or discovery . . . . Fed. R. Civ. Pro. 11(b)(1), 11(b)(3).

Additionally, Federal Rule of Civil Procedure 11(c)(1) states the following:

      If, after notice and a reasonable opportunity to respond, the court
      determines that Rule 11(b) has been violated, the court may impose an
      appropriate sanction on any attorney, law firm, or party that violated
      the rule or is responsible for the violation. Fed. R. Civ. Pro. 11(c)(1).

      “In this circuit, a court confronted with a motion for Rule 11 sanctions first

determines whether the party’s claims are objectively frivolousCin view of the facts

or lawCand then, if they are, whether the person who signed the pleadings should

have been aware that they were frivolous; that is, whether he would’ve been aware

had he made a reasonable inquiry.       If the attorney failed to make a reasonable

inquiry, then the court must impose sanctions despite the attorney=s good faith belief

that the claims were sound.     The reasonableness of the inquiry >may depend on

such factors as how much time for investigation was available to the signer; whether

he had to rely on a client for information as to the facts underlying the [violative

document]; . . . or whether he depended on forwarding counsel or another member of

the bar.”    Worldwide Primates, Inc., 87 F.3d at 695 (quoting Mike Ousley
                                       3
Productions, Inc. v. WJBF-TV, 952 F.2d 380, 382 (11th Cir. 1992)); see also Byrne v.

Nezhat, 261 F.3d 1075, 1105 (11th Cir. 2001).     AAlthough sanctions are warranted

when the claimant exhibits a >deliberate indifference to obvious facts,= they are not

warranted when the claimant=s evidence is merely weak but appears sufficient, after

a reasonable inquiry, to support a claim under existing law.@ Baker v. Adelman,

158 F.3d 516, 524 (11th Cir. 1998) (citations omitted).

       More importantly, the Eleventh Circuit has found that Rule 11 sanctions are

ordinarily not determined until the end of a case:

      Although the timing of sanctions rests in the discretion of the trial
      judge, it is anticipated that in the case of pleadings the sanctions issue
      under Rule 11 normally will be determined at the end of the litigation,
      and in the case of motions at the time when the motion is decided or
      shortly thereafter.

Donaldson v. Clark, 819 F.2d 1551, 1555 (11th Cir. 1987) (quotation marks and

citation omitted).   The Eleventh Circuit’s position is consistent with the Rules

Advisory Committee which “anticipated that in the case of pleadings the sanctions

issue under Rule 11 normally will be determined at the end of the litigation. . .

.”   Fed. R. Civ. P. 11 (Advisory Committee Notes, 1983 Amendment); see

also Lichtenstein v. Consolidated Serv. Group, Inc., 173 F.3d 17, 23 (1st Cir.

1999) (emphasizing that “[c]ourts should, and often do, defer consideration of certain

kinds of sanctions motions until the end of [the litigation] to gain a full sense of the

case and to avoid unnecessary delay of disposition of the case on the merits. This is

a sensible practice where [as here] the thrust of the sanctions motion is that

institution of the case itself was improper”); Hallwood Realty Partners, L.P. v.

Gotham Partners, L.P., 2000 WL 528633, at *1 (S.D.N.Y. May 2, 2000) (denying Rule


                                           4
11 motion without prejudice “to renewal at conclusion of litigation”); Wright and

Miller, Federal Practice and Procedure: Civil 3d § 1337.1 (2004) (stating that when

“the challenged conduct is the institution of the action itself . . . the question whether

there has been a Rule 11 violation generally is not decided until after the litigation is

completed, in order to avoid delaying the disposition of the merits of the case”). The

reason Rule 11 sanctions are deferred until the end of a case is to allow the court “to

gain a full sense of the case and to avoid unnecessary delay of disposition of the case

on the merits. This is a sensible practice where the thrust of the sanctions motion is

that institution of the case itself was improper.” Lichtenstein v. Consol. Servs. Grp.,

Inc., 173 F.3d 17, 23 (1st Cir. 1999) (citing 5A Charles Alan Wright & Arthur R.

Miller, Federal Practice and Procedure § 1337, at 121 (2d ed. 1990)).

       Here, Defendants’ motion must be denied because it is premature at this stage

of the case.   Defendants have not presented a persuasive reason to deviate from the

general rule because – while Defendants allege that Plaintiff engaged in

inappropriate behavior – Defendants have failed to reference any specific instances

to reach that conclusion. Defendants have instead made a plethora of unsupported

allegations. Therefore, until the record conclusively supports Defendants’ motion,

the more prudent approach is to revisit this motion post-judgment. Accordingly,

Defendants’ motion for sanctions is DENIED without prejudice and with leave to

renew, if necessary, at the end of this case.           See, e.g., Baker, 158 F.3d at

523 (“Although the timing of sanctions rests in the district judge’s discretion, Rule

11 sanctions ‘normally will be determined at the end of litigation.’”); Hallwood Realty

Partners, L.P. v. Gotham Partners, L.P., 2000 WL 528633, at *1 (S.D.N.Y. May 2,


                                            5
2000) (denying Rule 11 motion without prejudice “to renewal at conclusion of

litigation”); Wright and Miller, Federal Practice and Procedure: Civil 3d § 1337.1

(2004) (stating that when “the challenged conduct is the institution of the action

itself . . .the question whether there has been a Rule 11 violation generally is not

decided until after the litigation is completed, in order to avoid delaying the

disposition of the merits of the case”).

      B.       Plaintiff’s Motion for § 1927 Sanctions and Pursuant to the
               Court’s Inherent Powers [D.E. 98]

      The next issue is whether Defendants should be sanctioned under § 1927 and

pursuant to the Court’s inherent powers.       Plaintiff argues that sanctions are

necessary because Defendants have displayed a consistent pattern of delay and

obstruction.    Plaintiff alleges, for example, that Defendants have filed several

frivolous motions in this case, that Defendants have failed to meet their discovery

obligations, and that Defendants have intentionally delayed these proceedings. As

such, Plaintiff concludes that sanctions are necessary because Defendants’ conduct

cannot stand.

      Federal courts possess “inherent powers,” not conferred by rule or statute, “to

manage their own affairs so as to achieve the orderly and expeditious disposition of

cases.” Link v. Wabash R. Co., 370 U.S. 626, 630-631 (1962).         That authority

includes the ability to fashion an appropriate sanction for conduct that abuses the

judicial process. See Chambers v. NASCO, Inc., 501 U.S. 32, 44-45 (1991). One

permissible sanction is an assessment of attorney’s fees – an order instructing a

party that has acted in bad faith to reimburse legal fees and costs incurred by the

other side. See id., at 45.      Such a sanction, when imposed pursuant to civil

                                           6
procedures, must be compensatory rather than punitive in nature. See Mine

Workers v. Bagwell, 512 U.S. 821, 826-830 (1994) (distinguishing compensatory from

punitive sanctions and specifying the procedures needed to impose each kind). In

other words, the fee award may go no further than to redress the wronged party “for

losses sustained”; it may not impose an additional amount as punishment for the

sanctioned party’s misbehavior. See id., at 829, (quoting United States v. Mine

Workers, 330 U.S. 258, 304 (1947)).          The necessary causal connection is

appropriately framed as a but-for test: the complaining party may therefore recover

only that portion of its fees that it would have paid but for the misconduct. See

Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178, 1187 (2017).

      On the other hand, a district court’s authority to issue sanctions under

§ 1927 is either broader than or equally as broad as a court’s authority to issue

sanctions under its inherent powers. See Cordoba v. Dillard’s, Inc., 419 F.3d 1169,

1178 n. 6 (11th Cir. 2005). Specifically, Section 1927 provides that unreasonable or

vexatious conduct may be sanctionable in certain circumstances:

      Any attorney or other person admitted to conduct cases in any court of
      the United States or any Territory thereof who so multiplies the
      proceedings in any case unreasonably and vexatiously may be required
      by the court to satisfy personally the excess costs, expenses, and
      attorneys’ fees reasonably incurred because of such conduct.

28 U.S.C. § 1927.   There are three essential requirements for an award of sanctions

under § 1927:

      First, the attorney must engage in unreasonable and vexatious conduct.
      Second, that unreasonable and vexatious conduct must be conduct that
      multiplies the proceedings.         Finally, the dollar amount of
      the sanction must bear a financial nexus to the excess
      proceedings, i.e., the sanction may not exceed the costs, expenses, and
      attorneys’ fees reasonably incurred because of such conduct.

                                         7
Peterson v. BMI Refractories, 124 F.3d 1386, 1396 (11th Cir. 1997).

      In light of these principles, Plaintiff’s motion is denied because there is

insufficient evidence that Defendants’ conduct rises to the level of sanctions under

§ 1927 or the Court’s inherent power. Plaintiff’s motion, when boiled down to its

core, is that Defendants have consistently failed to act in a professional manner.

But, there is fault on both sides for the disputes in this case as neither has complied

entirely with the Federal or Local Rules. Litigation requires parties to cooperate,

find solutions, and only seek judicial relief when appropriate. Yet, both parties have

demonstrated that – rather than working together – they rather file repetitive

motions for sanctions. Because both parties are at fault for the disputes presented

and the motion otherwise fails to present sufficient evidence of any sanctionable

conduct, Plaintiff’s motion for sanctions is also denied. [D.E. 98].

                                II.   CONCLUSION

      For the foregoing reasons, it is hereby ORDERED AND ADJUDGED that

the cross-motions for sanctions are DENIED. [D.E. 95, 98].

      DONE AND ORDERED in Chambers at Miami, Florida, this 24th day of

September, 2019.



                                              /s/ Edwin G. Torres
                                              EDWIN G. TORRES
                                              United States Magistrate Judge




                                          8
